Acknowledgement
This Notice of Allowance is in response to amendments filed 9/16/2021.
Reasons for Allowance
Claims 1 and 3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Ogawa et al. (US 2004/0211618 A1) and Taniguchi (US 2020/0377152 A1), taken alone or in combination, does not teach the claimed method and steering control device for a steering device, the steering device being structured such that power transmission to and from a steering portion is separated from power transmission to and from a steered portion, the steered portion being provided with a steered-side motor and steering a steered wheel in accordance with a steering operation that is input to a steering wheel coupled to the steering portion, the steering control device comprising: 
an electronic control unit configured to: 
control operation of a steering-side motor so as to apply a steering reaction force that resists the steering operation that is input to the steering wheel, the steering-side motor being provided to the steering portion; 
compute an obstruction strike reaction force for regulating a steering operation that steers the steered wheel toward an obstruction, the obstruction strike reaction force being computed based on a current supplied to the steered-side motor and a steering angle deviation, which is 
generate determination information indicating that the steered wheel is struck by an obstruction, the determination information including first determination information indicating that a left side of the steered wheel is struck by an obstruction and second determination information indicating that a right side of the steered wheel is struck by an obstruction; and 
set a direction in which the obstruction strike reaction force is applied based on the generated determination information.
Specifically, Ogawa et al. discloses a similar steering control device for a steering device (see Figure 1, depicting steer-by-wire system 10), the steering device being structured such that power transmission to and from a steering portion is separated from power transmission to and from a steered portion, the steered portion being provided with a steered-side motor (i.e. electric motor 31) and steering a steered wheel (i.e. right and left steerable road wheels 30) in accordance with a steering operation that is input to a steering wheel (i.e. steering handle 11) coupled to the steering portion, the steering control device comprising an electronic control unit (i.e. ECU 20) configured to: control operation of a steering-side motor (i.e. electric motor 14) so as to apply a steering reaction force that resists the steering operation that is input to the steering wheel (see ¶0022), the steering-side motor being provided to the steering portion (see Figure 1), compute an obstruction strike reaction force (i.e. predetermined additional force that is added in the even that either of the steerable wheels 30 hits a curbstone) 
Ogawa et al. further discloses that the obstruction strike reaction force is computed based on a current supplied to the steered-side motor (see ¶0024). However, Ogawa et al. does not disclose that the obstruction strike reaction force is additionally computed based on a steering angle deviation, which is determined by a difference between an actual steering angle of the steering wheel and a target steering angle of the steering wheel, as claimed.
Upon search and consideration, Taniguchi has been identified as relevant prior art with respect to the amended limitations. Specifically, Taniguchi discloses a similar steering control device (see Figure 1), where a reaction force command is computed based on a steering angle deviation, which is determined by a difference between an actual steering angle of the steering wheel and a target steering angle of the steering wheel (see ¶0041). However, the reaction force command cannot be considered similar to the claimed obstruction strike reaction force, defined in the claim as being distinct from a steering reaction force and as regulating a steering operation that steers the steered wheel toward an obstruction. While it may be obvious to perform feedback .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661